Name: Commission Implementing Regulation (EU) NoÃ 1164/2012 of 7Ã December 2012 amending Annexes I and II to Council Regulation (EEC) NoÃ 3030/93 on common rules for imports of certain textile products from third countries
 Type: Implementing Regulation
 Subject Matter: leather and textile industries;  international trade;  trade;  tariff policy;  Europe
 Date Published: nan

 8.12.2012 EN Official Journal of the European Union L 336/29 COMMISSION IMPLEMENTING REGULATION (EU) No 1164/2012 of 7 December 2012 amending Annexes I and II to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1), and in particular Article 19 thereof, Whereas: (1) The common rules for imports of certain textile products from third countries should be updated to take account of amendments to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) which also affect certain codes in Annex I to Regulation (EEC) No 3030/93. (2) The Russian Federation became a full member of the World Trade Organisation on 22 August 2012. (3) Regulation (EEC) No 3030/93 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Article 17 of Regulation (EEC) No 3030/93, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EEC) No 3030/93 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply with effect from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 275, 8.11.1993, p. 1. (2) OJ L 256, 7.9.1987, p. 1. ANNEX Annexes I and II to Regulation (EEC) No 3030/93 are amended as follows: (1) Annex I is replaced by the following: ANNEX I TEXTILE PRODUCTS REFERRED TO IN ARTICLE 1 (1) 1. Without prejudice to the rules for the interpretation of the combined nomenclature, the wording of the description of goods is considered to be of indicative value only, since the products covered by each category are determined, within this Annex, by CN codes. Where there is an ex  symbol in front of a CN code, the products covered in each category are determined by the scope of the CN code and by that of the corresponding description. 2. When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products shall be taken to be made exclusively of wool or of fine animal hair, of cotton or of man-made fibres. 3. Garments which are not recognisable as being garments for men or boys or as being garments for women or girls are classified with the latter. 4. Where the expression babies garments  is used, this is meant to cover garments up to and including commercial size 86. Category Description CN-Code 2013 Table of equivalence pieces/kg g/piece (1) (2) (3) (4) GROUP I A 1 Cotton yarn, not put up for retail sale 5204 11 005204 19 005205 11 005205 12 005205 13 005205 14 005205 15 105205 15 905205 21 005205 22 005205 23 005205 24 005205 26 005205 27 005205 28 005205 31 005205 32 005205 33 005205 34 005205 35 005205 41 005205 42 005205 43 005205 44 005205 46 005205 47 005205 48 005206 11 005206 12 005206 13 005206 14 005206 15 005206 21 005206 22 005206 23 005206 24 005206 25 005206 31 005206 32 005206 33 005206 34 005206 35 005206 41 005206 42 005206 43 005206 44 005206 45 00ex 5604 90 90 2 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 5208 11 105208 11 905208 12 165208 12 195208 12 965208 12 995208 13 005208 19 005208 21 105208 21 905208 22 165208 22 195208 22 965208 22 995208 23 005208 29 005208 31 005208 32 165208 32 195208 32 965208 32 995208 33 005208 39 005208 41 005208 42 005208 43 005208 49 005208 51 005208 52 005208 59 105208 59 905209 11 005209 12 005209 19 005209 21 005209 22 005209 29 005209 31 005209 32 005209 39 005209 41 005209 42 005209 43 005209 49 005209 51 005209 52 005209 59 005210 11 005210 19 005210 21 005210 29 005210 31 005210 32 005210 39 005210 41 005210 49 005210 51 005210 59 005211 11 005211 12 005211 19 005211 20 005211 31 005211 32 005211 39 005211 41 005211 42 005211 43 005211 49 105211 49 905211 51 005211 52 005211 59 005212 11 105212 11 905212 12 105212 12 905212 13 105212 13 905212 14 105212 14 905212 15 105212 15 905212 21 105212 21 905212 22 105212 22 905212 23 105212 23 905212 24 105212 24 905212 25 105212 25 90ex 5811 00 00ex 6308 00 00 2 a) Of which: other than unbleached or bleached 5208 31 005208 32 165208 32 195208 32 965208 32 995208 33 005208 39 005208 41 005208 42 005208 43 005208 49 005208 51 005208 52 005208 59 105208 59 905209 31 005209 32 005209 39 005209 41 005209 42 005209 43 005209 49 005209 51 005209 52 005209 59 005210 31 005210 32 005210 39 005210 41 005210 49 005210 51 005210 59 005211 31 005211 32 005211 39 005211 41 005211 42 005211 43 005211 49 105211 49 905211 51 005211 52 005211 59 005212 13 105212 13 905212 14 105212 14 905212 15 105212 15 905212 23 105212 23 905212 24 105212 24 905212 25 105212 25 90ex 5811 00 00ex 6308 00 00 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (incl. terry fabrics) and chenille fabrics 5512 11 005512 19 105512 19 905512 21 005512 29 105512 29 905512 91 005512 99 105512 99 905513 11 205513 11 905513 12 005513 13 005513 19 005513 21 005513 23 105513 23 905513 29 005513 31 005513 39 005513 41 005513 49 005514 11 005514 12 005514 19 105514 19 905514 21 005514 22 005514 23 005514 29 005514 30 105514 30 305514 30 505514 30 905514 41 005514 42 005514 43 005514 49 005515 11 105515 11 305515 11 905515 12 105515 12 305515 12 905515 13 115515 13 195515 13 915515 13 995515 19 105515 19 305515 19 905515 21 105515 21 305515 21 905515 22 115515 22 195515 22 915515 22 995515 29 005515 91 105515 91 305515 91 905515 99 205515 99 405515 99 80ex 5803 00 90ex 5905 00 70ex 6308 00 00 3 a) Of which: other than unbleached or bleached 5512 19 105512 19 905512 29 105512 29 905512 99 105512 99 905513 21 005513 23 105513 23 905513 29 005513 31 005513 39 005513 41 005513 49 005514 21 005514 22 005514 23 005514 29 005514 30 105514 30 305514 30 505514 30 905514 41 005514 42 005514 43 005514 49 005515 11 305515 11 905515 12 305515 12 905515 13 195515 13 995515 19 305515 19 905515 21 305515 21 905515 22 195515 22 99ex 5515 29 005515 91 305515 91 905515 99 405515 99 80ex 5803 00 90ex 5905 00 70ex 6308 00 00 GROUP I B 4 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 6,48 154 6105 10 006105 20 106105 20 906105 90 106109 10 006109 90 206110 20 106110 30 10 5 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (others than jackets and blazers), anoraks, wind-cheaters, waister jackets and the like, knitted or crocheted 4,53 221 ex 6101 90 806101 20 906101 30 906102 10 906102 20 906102 30 906110 11 106110 11 306110 11 906110 12 106110 12 906110 19 106110 19 906110 20 916110 20 996110 30 916110 30 99 6 Mens or boys woven breeches, shorts other than swimwear and trousers (incl. slacks); womens or girls woven trousers and slacks, of wool, of cotton or of man made fibres; lower parts of track suits with lining, others than category 16 or 29, of cotton or of man-made fibres 1,76 568 6203 41 106203 41 906203 42 316203 42 336203 42 356203 42 906203 43 196203 43 906203 49 196203 49 506204 61 106204 62 316204 62 336204 62 396204 63 186204 69 186211 32 426211 33 426211 42 426211 43 42 7 Womens or girls blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, of cotton or man-made fibres 5,55 180 6106 10 006106 20 006106 90 106206 20 006206 30 006206 40 00 8 Mens or boys shirts, other than knitted or crocheted, of wool, cotton or man-made fibres 4,60 217 ex 6205 90 806205 20 006205 30 00 GROUP II A 9 Terry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton 5802 11 005802 19 00ex 6302 60 00 20 Bed linen, other than knitted or crocheted 6302 21 006302 22 906302 29 906302 31 006302 32 906302 39 90 22 Yarn of staple or waste synthetic fibres, not put up for retail sale 5508 10 105509 11 005509 12 005509 21 005509 22 005509 31 005509 32 005509 41 005509 42 005509 51 005509 52 005509 53 005509 59 005509 61 005509 62 005509 69 005509 91 005509 92 005509 99 00 22 a) Of which acrylic ex 5508 10 105509 31 005509 32 005509 61 005509 62 005509 69 00 23 Yarn of staple or waste artificial fibres, not put up for retail sale 5508 20 105510 11 005510 12 005510 20 005510 30 005510 90 00 32 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces, of wool, of cotton or of man-made textile fibres 5801 10 005801 21 005801 22 005801 23 005801 26 005801 27 005801 31 005801 32 005801 33 005801 36 005801 37 005802 20 005802 30 00 32 a) Of which: cotton corduroy 5801 22 00 39 Table linen, toilet linen and kitchen linen, other than knitted or crocheted, other than of terry towelling or a similar terry fabrics of cotton 6302 51 006302 53 90ex 6302 59 906302 91 006302 93 90ex 6302 99 90 GROUP II B 12 Panty-hose and tights, stockings, understockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 24,3 pairs 41 6115 10 10ex 6115 10 906115 22 006115 29 006115 30 116115 30 906115 94 006115 95 006115 96 106115 96 996115 99 00 13 Mens or boys underpants and briefs, womens or girls knickers and briefs, knitted or crocheted, of wool, of cotton or of man-made fibres 17 59 6107 11 006107 12 006107 19 006108 21 006108 22 006108 29 00ex 6212 10 10ex 9619 00 51 14 Mens or boys woven overcoats, raincoats and other coats, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) 0,72 1 389 6201 11 00ex 6201 12 10ex 6201 12 90ex 6201 13 10ex 6201 13 906210 20 00 15 Womens or girls woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) 0,84 1 190 6202 11 00ex 6202 12 10ex 6202 12 90ex 6202 13 10ex 6202 13 906204 31 006204 32 906204 33 906204 39 196210 30 00 16 Mens or boys suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; mens or boys track suits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres 0,80 1 250 6203 11 006203 12 006203 19 106203 19 306203 22 806203 23 806203 29 186203 29 306211 32 316211 33 31 17 Mens or boys jackets or blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres 1,43 700 6203 31 006203 32 906203 33 906203 39 19 18 Mens or boys singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 6207 11 006207 19 006207 21 006207 22 006207 29 006207 91 006207 99 106207 99 90 Womens or girls singlets and other vests, slips, petticoats, briefs, panties, night-dresses, pyjamas, nÃ ©gligees, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 6208 11 006208 19 006208 21 006208 22 006208 29 006208 91 006208 92 006208 99 00ex 6212 10 10ex 9619 00 59 19 Handkerchiefs, other than knitted or crocheted 59 17 6213 20 00ex 6213 90 00 21 Parkas; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres; upper parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres 2,3 435 ex 6201 12 10ex 6201 12 90ex 6201 13 10ex 6201 13 906201 91 006201 92 006201 93 00ex 6202 12 10ex 6202 12 90ex 6202 13 10ex 6202 13 906202 91 006202 92 006202 93 006211 32 416211 33 416211 42 416211 43 41 24 Mens or boys nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted 3,9 257 6107 21 006107 22 006107 29 006107 91 00ex 6107 99 00 Womens or girls night-dresses, pyjamas, nÃ ©gligees, bathrobes, dressing gowns and similar articles, knitted or crocheted 6108 31 006108 32 006108 39 006108 91 006108 92 00ex 6108 99 00 26 Womens or girls dresses, of wool, of cotton or of man-made fibres 3,1 323 6104 41 006104 42 006104 43 006104 44 006204 41 006204 42 006204 43 006204 44 00 27 Womens or girls skirts, including divided skirts 2,6 385 6104 51 006104 52 006104 53 006104 59 006204 51 006204 52 006204 53 006204 59 10 28 Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or of man-made fibres 1,61 620 6103 41 006103 42 006103 43 00ex 6103 49 006104 61 006104 62 006104 63 00ex 6104 69 00 29 Womens or girls suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; womens or girls track suits with lining, with an outer shell of an identical fabric, of cotton or of man-made fibres 1,37 730 6204 11 006204 12 006204 13 006204 19 106204 21 006204 22 806204 23 806204 29 186211 42 316211 43 31 31 BrassiÃ ¨res, woven, knitted or crocheted 18,2 55 ex 6212 10 106212 10 90 68 Babies garments and clothing accessories, excluding babies gloves, mittens and mitts of categories 10 and 87, and babies stockings, socks and sockettes, other than knitted or crocheted, of category 88 6111 90 196111 20 906111 30 90ex 6111 90 90ex 6209 90 10ex 6209 20 00ex 6209 30 00ex 6209 90 90ex 9619 00 51ex 9619 00 59 73 Track suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres 1,67 600 6112 11 006112 12 006112 19 00 76 Mens or boys industrial or occupational clothing, other than knitted or crocheted 6203 22 106203 23 106203 29 116203 32 106203 33 106203 39 116203 42 116203 42 516203 43 116203 43 316203 49 116203 49 316211 32 106211 33 10 Womens or girls aprons, smock overalls and other industrial or occupational clothing, other than knitted or crocheted 6204 22 106204 23 106204 29 116204 32 106204 33 106204 39 116204 62 116204 62 516204 63 116204 63 316204 69 116204 69 316211 42 106211 43 10 77 Ski suits, other than knitted or crocheted ex 6211 20 00 78 Garments, other than knitted or crocheted, excluding garments of categories 6, 7, 8, 14, 15, 16, 17, 18, 21, 26, 27, 29, 68, 72, 76 and 77 6203 41 306203 42 596203 43 396203 49 396204 61 856204 62 596204 62 906204 63 396204 63 906204 69 396204 69 506210 40 006210 50 006211 32 906211 33 90ex 6211 39 006211 42 906211 43 90ex 6211 49 00ex 9619 00 59 83 Overcoats, jackets, blazers and other garments, including ski suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74, 75 ex 6101 90 206101 20 106101 30 106102 10 106102 20 106102 30 106103 31 006103 32 006103 33 00ex 6103 39 006104 31 006104 32 006104 33 00ex 6104 39 006112 20 006113 00 906114 20 006114 30 00ex 6114 90 00ex 9619 00 51 GROUP III A 33 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide 5407 20 11 Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like 6305 32 196305 33 90 34 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 5407 20 19 35 Woven fabrics of synthetic filaments, other than those for tyres of category 114 5407 10 005407 20 905407 30 005407 41 005407 42 005407 43 005407 44 005407 51 005407 52 005407 53 005407 54 005407 61 105407 61 305407 61 505407 61 905407 69 105407 69 905407 71 005407 72 005407 73 005407 74 005407 81 005407 82 005407 83 005407 84 005407 91 005407 92 005407 93 005407 94 00ex 5811 00 00ex 5905 00 70 35 a) Of which: other than unbleached or bleached ex 5407 10 00ex 5407 20 90ex 5407 30 005407 42 005407 43 005407 44 005407 52 005407 53 005407 54 005407 61 305407 61 505407 61 905407 69 905407 72 005407 73 005407 74 005407 82 005407 83 005407 84 005407 92 005407 93 005407 94 00ex 5811 00 00ex 5905 00 70 36 Woven fabrics of artificial filaments, other than those for tyres of category 114 5408 10 005408 21 005408 22 105408 22 905408 23 005408 24 005408 31 005408 32 005408 33 005408 34 00ex 5811 00 00ex 5905 00 70 36 a) Of which: other than unbleached or bleached ex 5408 10 005408 22 105408 22 905408 23 005408 24 005408 32 005408 33 005408 34 00ex 5811 00 00ex 5905 00 70 37 Woven fabrics of artificial staple fibres 5516 11 005516 12 005516 13 005516 14 005516 21 005516 22 005516 23 105516 23 905516 24 005516 31 005516 32 005516 33 005516 34 005516 41 005516 42 005516 43 005516 44 005516 91 005516 92 005516 93 005516 94 00ex 5803 00 90ex 5905 00 70 37 a) Of which: other than unbleached or bleached 5516 12 005516 13 005516 14 005516 22 005516 23 105516 23 905516 24 005516 32 005516 33 005516 34 005516 42 005516 43 005516 44 005516 92 005516 93 005516 94 00ex 5803 00 90ex 5905 00 70 38 A Knitted or crocheted synthetic curtain fabric including net curtain fabric 6005 31 106005 32 106005 33 106005 34 106006 31 106006 32 106006 33 106006 34 10 38 B Net curtains, other than knitted or crocheted ex 6303 91 00ex 6303 92 90ex 6303 99 90 40 Woven curtains (including drapes, interior blinds, curtain and bed valances and other furnishing articles), other than knitted or crocheted, of wool, of cotton or of man-made fibres ex 6303 91 00ex 6303 92 90ex 6303 99 906304 19 10ex 6304 19 906304 92 00ex 6304 93 00ex 6304 99 00 41 Yarn of synthetic filament (continuous), not put up for retail sale, other than non textured single yarn untwisted or with a twist of not more than 50 turns/m 5401 10 125401 10 145401 10 165401 10 185402 11 005402 19 005402 20 005402 31 005402 32 005402 33 005402 34 005402 39 005402 44 005402 48 005402 49 005402 51 005402 52 005402 59 105402 59 905402 61 005402 62 005402 69 105402 69 90ex 5604 90 10ex 5604 90 90 42 Yarn of continuous man-made fibres, not put up for retail sale 5401 20 10 Yarn of artificial fibres; yarn of artificial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns/m and single non textured yarn of cellulose acetate 5403 10 005403 32 00ex 5403 33 005403 39 005403 41 005403 42 005403 49 00ex 5604 90 10 43 Yarn of man-made filament, yarn of artificial staple fibres, cotton yarn, put up for retail sale 5204 20 005207 10 005207 90 005401 10 905401 20 905406 00 005508 20 905511 30 00 46 Carded or combed sheeps or lambs wool or other fine animal hair 5105 10 005105 21 005105 29 005105 31 005105 39 00 47 Yarn of carded sheeps or lambs wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 5106 10 105106 10 905106 20 105106 20 915106 20 995108 10 105108 10 90 48 Yarn of combed sheeps or lambs wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 5107 10 105107 10 905107 20 105107 20 305107 20 515107 20 595107 20 915107 20 995108 20 105108 20 90 49 Yarn of sheeps or lambs wool or of combed fine animal hair, put up for retail sale 5109 10 105109 10 905109 90 00 50 Woven fabrics of sheeps or lambs wool or of fine animal hair 5111 11 005111 19 005111 20 005111 30 105111 30 805111 90 105111 90 915111 90 985112 11 005112 19 005112 20 005112 30 105112 30 805112 90 105112 90 915112 90 98 51 Cotton, carded or combed 5203 00 00 53 Cotton gauze 5803 00 10 54 Artificial staple fibres, including waste, carded, combed or otherwise processed for spinning 5507 00 00 55 Synthetic staple fibres, including waste, carded, combed or otherwise processed for spinning 5506 10 005506 20 005506 30 005506 90 00 56 Yarn of synthetic staple fibres (including waste), put up for retail sale 5508 10 905511 10 005511 20 00 58 Carpets, carpentines and rugs, knotted (made up or not) 5701 10 105701 10 905701 90 105701 90 90 59 Carpets and other textile floor coverings, other than the carpets of category 58 5702 10 005702 31 105702 31 805702 32 105702 32 90ex 5702 39 005702 41 105702 41 905702 42 105702 42 90ex 5702 49 005702 50 105702 50 315702 50 39ex 5702 50 905702 91 005702 92 105702 92 90ex 5702 99 005703 10 005703 20 125703 20 185703 20 925703 20 985703 30 125703 30 185703 30 825703 30 885703 90 205703 90 805704 10 005704 90 005705 00 30 ex 5705 0080 60 Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needlework tapestries (e.g. petit point and cross stitch) made in panels and the like by hand 5805 00 00 61 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft, assembled by means of an adhesive, other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread ex 5806 10 005806 20 005806 31 005806 32 105806 32 905806 39 005806 40 00 62 Chenille yarn (incl. flock chenille yarn), gimped yarn (other than metallised yarn and gimped horsehair yarn) 5606 00 915606 00 99 Tulle and other net fabrics but not including woven, knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs 5804 10 105804 10 905804 21 105804 21 905804 29 105804 29 905804 30 00 Labels, badges and the like of textile materials, not embroidered, in the piece, in strips or cut to shape or size, woven 5807 10 105807 10 90 Braids and ornamental trimmings in the piece; tassels, pompons and the like 5808 10 005808 90 00 Embroidery, in the piece, in strips or in motifs 5810 10 105810 10 905810 91 105810 91 905810 92 105810 92 905810 99 105810 99 90 63 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more elastomeric yarn and knitted or crocheted fabrics containing by weight 5 % or more of rubber thread 5906 91 00ex 6002 40 006002 90 00ex 6004 10 006004 90 00 Raschel lace and long-pile fabric of synthetic fibres ex 6001 10 006003 30 106005 31 506005 32 506005 33 506005 34 50 65 Knitted or crocheted fabric, other than those of categories 38 A and 63, of wool, of cotton or of man-made fibres 5606 00 10ex 6001 10 006001 21 006001 22 00ex 6001 29 006001 91 006001 92 00ex 6001 99 00ex 6002 40 006003 10 006003 20 006003 30 906003 40 00ex 6004 10 006005 90 106005 21 006005 22 006005 23 006005 24 006005 31 906005 32 906005 33 906005 34 906005 41 006005 42 006005 43 006005 44 006006 10 006006 21 006006 22 006006 23 006006 24 006006 31 906006 32 906006 33 906006 34 906006 41 006006 42 006006 43 006006 44 00 66 Travelling rugs and blankets, other than knitted or crocheted, of wool, of cotton or of man-made fibres 6301 10 006301 20 906301 30 90ex 6301 40 90ex 6301 90 90 GROUP III B 10 Gloves, mittens and mitts, knitted or crocheted 17 pairs 59 6111 90 116111 20 106111 30 10ex 6111 90 906116 10 206116 10 806116 91 006116 92 006116 93 006116 99 00 67 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (incl. drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling rugs, other knitted or crocheted articles including parts of garments or of clothing accessories 5807 90 906113 00 106117 10 006117 80 106117 80 806117 90 006301 20 106301 30 106301 40 106301 90 106302 10 006302 40 00ex 6302 60 006303 12 006303 19 006304 11 006304 91 00ex 6305 20 006305 32 11ex 6305 32 906305 33 10ex 6305 39 00ex 6305 90 006307 10 106307 90 109619 00 41ex 9619 00 51 67 a) Of which: sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 6305 32 116305 33 10 69 Womens and girls slips and petticoats, knitted or crocheted 7,8 128 6108 11 006108 19 00 70 Panty-hose and tights of synthetic fibres, measuring per single yarn less than 67 decitex (6,7 tex) 30,4 pairs 33 ex 6115 10 906115 21 006115 30 19 Womens full length hosiery of synthetic fibres ex 6115 10 906115 96 91 72 Swimwear, of wool, of cotton or of man-made fibres 9,7 103 6112 31 106112 31 906112 39 106112 39 906112 41 106112 41 906112 49 106112 49 906211 11 006211 12 00 74 Womens or girls knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits 1,54 650 6104 13 006104 19 20ex 6104 19 906104 22 006104 23 006104 29 10ex 6104 29 90 75 Mens or boys knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suit 0,80 1 250 6103 10 106103 10 906103 22 006103 23 006103 29 00 84 Shawls, scarves, mufflers, mantillas, veils and the like other than knitted or crocheted, of wool, of cotton or of man-made fibres 6214 20 006214 30 006214 40 00ex 6214 90 00 85 Ties, bow ties and cravats other than knitted or crocheted, of wool, of cotton or of man-made fibres 17,9 56 6215 20 006215 90 00 86 Corsets, corset-belts, suspender belts, braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted 8,8 114 6212 20 006212 30 006212 90 00 87 Gloves, mittens and mitts, not knitted or crocheted ex 6209 90 10ex 6209 20 00ex 6209 30 00ex 6209 90 906216 00 00 88 Stockings, socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories other than for babies, other than knitted or crocheted ex 6209 90 10ex 6209 20 00ex 6209 30 00ex 6209 90 906217 10 006217 90 00 90 Twine, cordage, ropes and cables of synthetic fibres, plaited or not 5607 41 005607 49 115607 49 195607 49 905607 50 115607 50 195607 50 305607 50 90 91 Tents 6306 22 006306 29 00 93 Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip ex 6305 20 00ex 6305 32 90ex 6305 39 00 94 Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps 5601 21 105601 21 905601 22 105601 22 905601 29 005601 30 009619 00 319619 00 39 95 Felt and articles thereof, whether or not impregnated or coated, other than floor coverings 5602 10 195602 10 31ex 5602 10 385602 10 905602 21 00ex 5602 29 005602 90 00ex 5807 90 10ex 5905 00 706210 10 106307 90 91 96 Non-woven fabrics and articles of such fabrics, whether or not impregnated, coated, covered or laminated 5603 11 105603 11 905603 12 105603 12 905603 13 105603 13 905603 14 105603 14 905603 91 105603 91 905603 92 105603 92 905603 93 105603 93 905603 94 105603 94 90ex 5807 90 10ex 5905 00 706210 10 926210 10 98ex 6301 40 90ex 6301 90 906302 22 106302 32 106302 53 106302 93 106303 92 106303 99 10ex 6304 19 90ex 6304 93 00ex 6304 99 00ex 6305 32 90ex 6305 39 006307 10 306307 90 92ex 6307 90 989619 00 49ex 9619 00 59 97 Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope 5608 11 205608 11 805608 19 115608 19 195608 19 305608 19 905608 90 00 98 Other articles made from yarn, twine, cordage, cables or rope, other than textile fabrics, articles made from such fabrics and articles of category 97 5609 00 005905 00 10 99 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations 5901 10 005901 90 00 Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape 5904 10 005904 90 00 Rubberised textile fabric, not knitted or crocheted, excluding those for tyres 5906 10 005906 99 105906 99 90 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths, other than of category 100 5907 00 00 100 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 5903 10 105903 10 905903 20 105903 20 905903 90 105903 90 915903 90 99 101 Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres ex 5607 90 90 109 Tarpaulins, sails, awnings and sunblinds 6306 12 006306 19 006306 30 00 110 Woven pneumatic mattresses 6306 40 00 111 Camping goods, woven, other than pneumatic mattresses and tents 6306 90 00 112 Other made up textile articles, woven, excluding those of categories 113 and 114 6307 20 00ex 6307 90 98 113 Floor cloth, dish cloth and dusters, other than knitted or crocheted 6307 10 90 114 Woven fabrics and articles for technical uses 5902 10 105902 10 905902 20 105902 20 905902 90 105902 90 905908 00 005909 00 105909 00 905910 00 005911 10 00ex 5911 20 005911 31 115911 31 195911 31 905911 32 115911 32 195911 32 905911 40 005911 90 105911 90 90 GROUP IV 115 Flax or ramie yarn 5306 10 105306 10 305306 10 505306 10 905306 20 105306 20 905308 90 125308 90 19 117 Woven fabrics of flax or of ramie 5309 11 105309 11 905309 19 005309 21 005309 29 005311 00 10ex 5803 00 905905 00 30 118 Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted 6302 29 106302 39 206302 59 10ex 6302 59 906302 99 10ex 6302 99 90 120 Curtains (incl. drapes), interior blinds, curtain and bed valances and other furnishing articles, not knitted or crocheted, of flax or ramie ex 6303 99 906304 19 30ex 6304 99 00 121 Twine, cordage, ropes and cables, plaited or not, of flax or ramie ex 5607 90 90 122 Sacks and bags, of a kind used for the packing of goods, used, of flax, other than knitted or crocheted ex 6305 90 00 123 Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics 5801 90 10ex 5801 90 90 Shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted ex 6214 90 00 GROUP V 124 Synthetic staple fibres 5501 10 005501 20 005501 30 005501 40 005501 90 005503 11 005503 19 005503 20 005503 30 005503 40 005503 90 005505 10 105505 10 305505 10 505505 10 705505 10 90 125 A Synthetic filament yarn (continuous) not put up for retail sale, other than yarn of category 41 5402 45 005402 46 005402 47 00 125 B Monofilament, strip (artificial straw and the like) and imitation catgut of synthetic materials 5404 11 005404 12 005404 19 005404 90 105404 90 90ex 5604 90 10ex 5604 90 90 126 Artificial staple fibres 5502 00 105502 00 405502 00 805504 10 005504 90 005505 20 00 127 A Yarn of artificial filaments (continuous) not put up for retail sale, other than yarn of category 42 5403 31 00ex 5403 32 00ex 5403 33 00 127 B Monofilament, strip (artificial straw and the like) and imitation catgut of artificial textile materials 5405 00 00ex 5604 90 90 128 Coarse animal hair, carded or combed 5105 40 00 129 Yarn of coarse animal hair or of horsehair 5110 00 00 130 A Silk yarn other than yarn spun from silk waste 5004 00 105004 00 905006 00 10 130 B Silk yarn other than of category 130 A; silk-worm gut 5005 00 105005 00 905006 00 90ex 5604 90 90 131 Yarn of other vegetable textile fibres 5308 90 90 132 Paper yarn 5308 90 50 133 Yarn of true hemp 5308 20 105308 20 90 134 Metallised yarn 5605 00 00 135 Woven fabrics of coarse animal hair or of horse hair 5113 00 00 136 Woven fabrics of silk or of silk waste 5007 10 005007 20 115007 20 195007 20 215007 20 315007 20 395007 20 415007 20 515007 20 595007 20 615007 20 695007 20 715007 90 105007 90 305007 90 505007 90 905803 00 30ex 5905 00 90ex 5911 20 00 137 Woven pile fabric and chenille fabrics and narrow woven fabrics of silk, or of silk waste ex 5801 90 90ex 5806 10 00 138 Woven fabrics of paper yarn and other textile fibres other than of ramie 5311 00 90ex 5905 00 90 139 Woven fabrics of metal threads or of metallised yarn 5809 00 00 140 Knitted or crocheted fabric of textile material other than wool or fine animal hair, cotton or man made fibres ex 6001 10 00ex 6001 29 00ex 6001 99 006003 90 006005 90 906006 90 00 141 Travelling rugs and blankets of textile material other than wool or fine animal hair, cotton or man made fibres ex 6301 90 90 142 Carpets and other textile floor coverings of sisal, of other fibres of the agave family or the Manila hemp ex 5702 39 00ex 5702 49 00ex 5702 50 90ex 5702 99 00ex 5705 00 80 144 Felt of coarse animal hair ex 5602 10 38ex 5602 29 00 145 Twine, cordage, ropes and cables plaited or not abaca (Manila hemp) or of true hemp ex 5607 90 20ex 5607 90 90 146 A Binder or baler twine for agricultural machines, of sisal or other fibres of the agave family ex 5607 21 00 146 B Twine, cordage, ropes and cables of sisal or other fibres of the agave family, other than the products of category 146 A ex 5607 21 005607 29 00 146 C Twine, cordage, ropes and cables, whether or not plaited or braided, of jute or of other textile bast fibres of heading No 5303 ex 5607 90 20 147 Silk waste (incl. cocoons unsuitable for reeling), yarn waste and garnetted stock, other than not carded or combed ex 5003 00 00 148 A Yarn of jute or of other textile bast fibres of heading No 5303 5307 10 005307 20 00 148 B Coir yarn 5308 10 00 149 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm 5310 10 90ex 5310 90 00 150 Woven fabrics of jute or of other textile bast fibres of a width of not more than 150 cm; Sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres, other than used 5310 10 10ex 5310 90 005905 00 506305 10 90 151 A Floor coverings of coconut fibres (coir) 5702 20 00 151 B Carpets and other textile floor coverings, of jute or of other textile bast fibres, other than tufted or flocked ex 5702 39 00ex 5702 49 00ex 5702 50 90ex 5702 99 00 152 Needle loom felt of jute or of other textile bast fibres not impregnated or coated, other than floor coverings 5602 10 11 153 Used sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres of heading No 5303 6305 10 10 154 Silkworm cocoons suitable for reeling 5001 00 00 Raw silk (not thrown) 5002 00 00 Silk waste (incl. cocoons unsuitable for reeling), yarn waste and garnetted stock, not carded or combed ex 5003 00 00 Wool not carded or combed 5101 11 005101 19 005101 21 005101 29 005101 30 00 Fine or coarse animal hair, not carded or combed 5102 11 005102 19 105102 19 305102 19 405102 19 905102 20 00 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock 5103 10 105103 10 905103 20 005103 30 00 Garnetted stock of wool or of fine or coarse animal hair 5104 00 00 Flax, raw or processed but not spun: flax tow and waste (including yarn waste and garnetted stock) 5301 10 005301 21 005301 29 005301 30 00 Ramie and other vegetable textile fibres, raw or processed but not spun: tow, noils and waste, other than coir and abaca 5305 00 00 Cotton, not carded nor combed 5201 00 105201 00 90 Cotton waste (incl. yarn waste and garnetted stock) 5202 10 005202 91 005202 99 00 True hemp (Cannabis sativa L.), raw or processed but not spun: tow and waste of true hemp (including yarn waste and garnetted stock) 5302 10 005302 90 00 Abaca (Manila hemp or Musa Textilis Nee),raw or processed but not spun: tow and waste of abaca (including yarn waste and garnetted stock) 5305 00 00 Jute or other textile bast fibres (excl. flax, true hemp and ramie), raw or processed but not spun: tow and waste of jute or other textile bast fibres (including yarn waste and garnetted stock) 5303 10 005303 90 00 Other vegetable textile fibres, raw or processed but not spun: tow and waste of such fibres (including yarn waste and garnetted stock) 5305 00 00 156 Blouses and pullovers knitted or crocheted of silk or silk waste for women and girls 6106 90 30ex 6110 90 90 157 Garments, knitted or crocheted, other than those of categories 1 to 123 and 156 ex 6101 90 20ex 6101 90 806102 90 106102 90 90ex 6103 39 00ex 6103 49 00ex 6104 19 90ex 6104 29 90ex 6104 39 006104 49 00ex 6104 69 006105 90 906106 90 506106 90 90ex 6107 99 00ex 6108 99 006109 90 906110 90 10ex 6110 90 90ex 6111 90 90ex 6114 90 00 159 Dresses, blouses and shirt-blouses, not knitted or crocheted, of silk or silk waste 6204 49 106206 10 00 Shawls, scarves, mufflers, mantillas, veils and the like, not knitted or crocheted, of silk or silk waste 6214 10 00 Ties, bow ties and cravats of silk or silk waste 6215 10 00 160 Handkerchiefs of silk or silk waste ex 6213 90 00 161 Garments, not knitted or crocheted, other than those of categories 1 to 123 and category 159 6201 19 006201 99 006202 19 006202 99 006203 19 906203 29 906203 39 906203 49 906204 19 906204 29 906204 39 906204 49 906204 59 906204 69 906205 90 10ex 6205 90 806206 90 106206 90 90ex 6211 20 00ex 6211 39 00ex 6211 49 00ex 9619 00 59 ANNEX I A Category Description CN-Code 2013 Table of equivalence pieces/kg g/piece (1) (2) (3) (4) 163 (2) Gauze and articles of gauze put up in forms or packings for retail sale 3005 90 31 ANNEX I B 1. This Annex covers textile raw materials (categories 128 and 154), textile products other than those of wool and fine animal hair, cotton and man-made fibres, as well as man-made fibres and filaments and yarns of categories 124, 125A, 125B, 126, 127A and 127B. 2. Without prejudice to the rules for the interpretation of the combined nomenclature, the wording of the description of goods is considered to be of indicative value only, since the products covered by each category are determined, within this Annex, by CN codes. Where there is an ex  symbol in front of a CN code, the products covered in each category are determined by the scope of the CN code and by that of the corresponding description. 3. Garments which are not recognisable as being garments for men or boys or as being garments for women or girls are classified with the latter. 4. Where the expression babies garments  is used, this is meant to cover garments up to and including commercial size 86. Category Description CN-Code 2013 Table of equivalence pieces/kg g/piece (1) (2) (3) (4) GROUP I ex 20 Bed linen, other than knitted or crocheted ex 6302 29 90ex 6302 39 90 ex 32 Woven pile fabrics and chenille fabrics and tufted textile surfaces ex 5802 20 00ex 5802 30 00 ex 39 Table linen, toilet and kitchen linen, other than knitted or crocheted and other than those of category 118 ex 6302 59 90ex 6302 99 90 GROUP II ex 12 Panty-hose and tights, stockings, understockings, socks, ankle socks, sockettes and the like, knitted or crocheted, other than for babies 24,3 41 ex 6115 10 90ex 6115 29 00ex 6115 30 90ex 6115 99 00 ex 13 Mens or boys underpants and briefs, womens or girls knickers and briefs, knitted or crocheted 17 59 ex 6107 19 00ex 6108 29 00ex 6212 10 10 ex 14 Mens or boys woven overcoats, raincoats and other coats, cloaks and capes 0,72 1 389 ex 6210 20 00 ex 15 Womens or girls woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers, other than parkas 0,84 1 190 ex 6210 30 00 ex 18 Mens or boys singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted ex 6207 19 00ex 6207 29 00ex 6207 99 90 Womens or girls singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, other than knitted or crocheted ex 6208 19 00ex 6208 29 00ex 6208 99 00ex 6212 10 10 ex 19 Handkerchiefs, other than those of silk and silk waste 59 17 ex 6213 90 00 ex 24 Mens or boys nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted 3,9 257 ex 6107 29 00 Womens or girls nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, knitted or crocheted ex 6108 39 00 ex 27 Womens or girls skirts, including divided skirts 2,6 385 ex 6104 59 00 ex 28 Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted 1,61 620 ex 6103 49 00ex 6104 69 00 ex 31 BrassiÃ ¨res, woven, knitted or crocheted 18,2 55 ex 6212 10 10ex 6212 10 90 ex 68 Babies garments and clothing accessories, excluding babies gloves, mittens and mitts of categories ex 10 and ex 87, and babies stockings, socks and sockettes, other than knitted or crocheted, of category ex 88 ex 6209 90 90 ex 73 Track suits of knitted or crocheted fabric 1,67 600 ex 6112 19 00 ex 78 Woven garments of fabrics of heading no5903, 5906 and 5907, excluding garments of categories ex 14 and ex 15 ex 6210 40 00ex 6210 50 00 ex 83 Garments of knitted or crocheted fabrics of heading no5903 and 5907 and ski suits, knitted or crocheted ex 6112 20 00ex 6113 00 90 GROUP III A ex 38 B Net curtains, other than knitted or crocheted ex 6303 99 90 ex 40 Woven curtains (including drapes, interior blinds, curtain and bed valances and other furnishing articles), other than knitted or crocheted ex 6303 99 90ex 6304 19 90ex 6304 99 00 ex 58 Carpets, carpentines and rugs, knotted (made up or not) ex 5701 90 10ex 5701 90 90 ex 59 Carpets and other textile floor coverings, other than the carpets of category ex 58, 142 and 151B ex 5702 10 00ex 5702 50 90ex 5702 99 00ex 5703 90 20ex 5703 90 80ex 5704 10 00ex 5704 90 00ex 5705 00 80 ex 60 Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needlework tapestries (e.g. petit point and cross stitch) made in panels and the like by hand ex 5805 00 00 ex 61 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft, assembled by means of an adhesive, other than labels and similar articles of category ex 62 and of category 137 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread ex 5806 10 00ex 5806 20 00ex 5806 39 00ex 5806 40 00 ex 62 Chenille yarn (incl. flock chenille yarn), gimped yarn (other than metallised yarn and gimped horsehair yarn) ex 5606 00 91ex 5606 00 99 Tulle and other net fabrics but not including woven, knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs ex 5804 10 10ex 5804 10 90ex 5804 29 10ex 5804 29 90ex 5804 30 00 Labels, badges and the like of textile materials, not embroidered, in the piece, in strips or cut to shape or size, woven ex 5807 10 10ex 5807 10 90 Braids and ornamental trimmings in the piece; tassels, pompons and the like ex 5808 10 00ex 5808 90 00 Embroidery, in the piece, in strips or in motifs ex 5810 10 10ex 5810 10 90ex 5810 99 10ex 5810 99 90 ex 63 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more elastomeric yarn and knitted or crocheted fabrics containing by weight 5 % or more of rubber thread ex 5906 91 00ex 6002 40 00ex 6002 90 00ex 6004 10 00ex 6004 90 00 ex 65 Knitted or crocheted fabric, other than those of category ex 63 ex 5606 00 10ex 6002 40 00ex 6004 10 00 ex 66 Travelling rugs and blankets, other than knitted or crocheted ex 6301 10 00 GROUP III B ex 10 Gloves, mittens and mitts, knitted or crocheted 17 pairs 59 ex 6116 10 20ex 6116 10 80ex 6116 99 00 ex 67 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (incl. drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling rugs, other knitted or crocheted articles including parts of garments or of clothing accessories ex 5807 90 90ex 6113 00 10ex 6117 10 00ex 6117 80 10ex 6117 80 80ex 6117 90 00ex 6301 90 10ex 6302 10 00ex 6302 40 00ex 6303 19 00ex 6304 11 00ex 6304 91 00ex 6307 10 10ex 6307 90 10 ex 69 Womens and girls slips and petticoats, knitted or crocheted 7,8 128 ex 6108 19 00 ex 72 Swimwear 9,7 103 ex 6112 39 10ex 6112 39 90ex 6112 49 10ex 6112 49 90ex 6211 11 00ex 6211 12 00 ex 75 Mens or boys knitted or crocheted suits and ensembles 0,80 1 250 ex 6103 10 90ex 6103 29 00 ex 85 Ties, bow ties and cravats other than knitted or crocheted, other than those of category 159 17,9 56 ex 6215 90 00 ex 86 Corsets, corset-belts, suspender belts, braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted 8,8 114 ex 6212 20 00ex 6212 30 00ex 6212 90 00 ex 87 Gloves, mittens and mitts, not knitted or crocheted ex 6209 90 90ex 6216 00 00 ex 88 Stockings, socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories, other than for babies, other than knitted or crocheted ex 6209 90 90ex 6217 10 00ex 6217 90 00 ex 91 Tents ex 6306 29 00 ex 94 Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps ex 9619 00 39ex 5601 29 00ex 5601 30 00 ex 95 Felt and articles thereof, whether or not impregnated or coated, other than floor coverings ex 5602 10 19ex 5602 10 38ex 5602 10 90ex 5602 29 00ex 5602 90 00ex 5807 90 10ex 6210 10 10ex 6307 90 91 ex 97 Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope ex 5608 90 00 ex 98 Other articles made from yarn, twine, cordage, cables or rope, other than textile fabrics, articles made from such fabrics and articles of category 97 ex 5609 00 00ex 5905 00 10 ex 99 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations ex 5901 10 00ex 5901 90 00 Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape ex 5904 10 00ex 5904 90 00 Rubberised textile fabric, not knitted or crocheted, excluding those for tyres ex 5906 10 00ex 5906 99 10ex 5906 99 90 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths, other than of category ex 100 ex 5907 00 00 ex 100 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials ex 5903 10 10ex 5903 10 90ex 5903 20 10ex 5903 20 90ex 5903 90 10ex 5903 90 91ex 5903 90 99 ex 109 Tarpaulins, sails, awnings and sunblinds ex 6306 19 00ex 6306 30 00 ex 110 Woven pneumatic mattresses ex 6306 40 00 ex 111 Camping goods, woven, other than pneumatic mattresses and tents ex 6306 90 00 ex 112 Other made up textiles articles, woven, excluding those of categories ex 113 and ex 114 ex 6307 20 00ex 6307 90 98 ex 113 Floor cloth, dish cloth and dusters, other than knitted or crocheted ex 6307 10 90 ex 114 Woven fabrics and articles for technical uses, other than those of category 136 ex 5908 00 00ex 5909 00 90ex 5910 00 00ex 5911 10 00ex 5911 31 19ex 5911 31 90ex 5911 32 11ex 5911 32 19ex 5911 32 90ex 5911 40 00ex 5911 90 10ex 5911 90 90 GROUP IV 115 Flax or ramie yarn 5306 10 105306 10 305306 10 505306 10 905306 20 105306 20 905308 90 125308 90 19 117 Woven fabrics of flax or of ramie 5309 11 105309 11 905309 19 005309 21 005309 29 005311 00 10ex 5803 00 905905 00 30 118 Table linen, toilet linen and kitchen linen of flax or ramie, other knitted or crocheted 6302 29 106302 39 206302 59 10ex 6302 59 906302 99 10ex 6302 99 90 120 Curtains (incl. drapes), interior blinds, curtain and bed valances and other furnishing articles, not knitted or crocheted, of flax or ramie ex 6303 99 906304 19 30ex 6304 99 00 121 Twine, cordage, ropes and cables, plaited or not, of flax or ramie ex 5607 90 90 122 Sacks and bags, of a kind used for the packing of goods, used, of flax, other than knitted or crocheted ex 6305 90 00 123 Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics 5801 90 10ex 5801 90 90 Shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted ex 6214 90 00 GROUP V 124 Synthetic staple fibres 5501 10 005501 20 005501 30 005501 40 005501 90 005503 11 005503 19 005503 20 005503 30 005503 40 005503 90 005505 10 105505 10 305505 10 505505 10 705505 10 90 125 A Synthetic filament yarn (continuous) not put up for retail sale ex 5402 44 005402 45 005402 46 005402 47 00 125 B Monofilament, strip (artificial straw and the like) and imitation catgut of synthetic materials 5404 11 005404 12 005404 19 005404 90 105404 90 90ex 5604 90 10ex 5604 90 90 126 Artificial staple fibres 5502 00 105502 00 405502 00 805504 10 005504 90 005505 20 00 127 A Yarn of artificial filaments (continuous) not put up for retail sale, single yarn or viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate ex 5403 31 00ex 5403 32 00ex 5403 33 00 127 B Monofilament, strip (artificial straw and the like) and imitation catgut of artificial textile materials 5405 00 00ex 5604 90 90 128 Coarse animal hair, carded or combed 5105 40 00 129 Yarn of coarse animal hair or of horsehair 5110 00 00 130 A Silk yarn other than yarn spun from silk waste 5004 00 105004 00 905006 00 10 130 B Silk yarn other than of category 130 A; silk-worm gut 5005 00 105005 00 905006 00 90ex 5604 90 90 131 Yarn of other vegetable textile fibres 5308 90 90 132 Paper yarn 5308 90 50 133 Yarn of true hemp 5308 20 105308 20 90 134 Metallised yarn 5605 00 00 135 Woven fabrics of coarse animal hair or of horse hair 5113 00 00 136 A Woven fabrics of silk or of silk waste other than unbleached, scoured or bleached 5007 20 19ex 5007 20 31ex 5007 20 39ex 5007 20 415007 20 595007 20 615007 20 695007 20 715007 90 305007 90 505007 90 90 136 B Woven fabrics of silk or of silk waste other than those of category 136A ex 5007 10 005007 20 115007 20 21ex 5007 20 31ex 5007 20 39ex 5007 20 415007 20 515007 90 105803 00 30ex 5905 00 90ex 5911 20 00 137 Woven pile fabric and chenille fabrics and narrow woven fabrics of silk, or of silk waste ex 5801 90 90ex 5806 10 00 138 Woven fabrics of paper yarn and other textile fibres other than of ramie 5311 00 90ex 5905 00 90 139 Woven fabrics of metal threads or of metallised yarn 5809 00 00 140 Knitted or crocheted fabric of textile material other than wool or fine animal hair, cotton or man made fibres ex 6001 10 00ex 6001 29 00ex 6001 99 006003 90 006005 90 906006 90 00 141 Travelling rugs and blankets of textile material other than wool or fine animal hair, cotton or man made fibres ex 6301 90 90 142 Carpets and other textile floor coverings of sisal, of other fibres of the agave family or the Manila hemp ex 5702 39 00ex 5702 49 00ex 5702 50 90ex 5702 99 00ex 5705 00 80 144 Felt of coarse animal hair ex 5602 10 38ex 5602 29 00 145 Twine, cordage, ropes and cables plaited or not abaca (Manila hemp) or of true hemp ex 5607 90 20ex 5607 90 90 146 A Binder or baler twine for agricultural machines, of sisal or other fibres of the agave family ex 5607 21 00 146 B Twine, cordage, ropes and cables of sisal or other fibres of the agave family, other than the products of category 146 A ex 5607 21 005607 29 00 146 C Twine, cordage, ropes and cables, whether or not plaited or braided, of jute or of other textile bast fibres of heading No 5303 ex 5607 90 20 147 Silk waste (incl. cocoons unsuitable for reeling), yarn waste and garnetted stock, other than not carded or combed ex 5003 00 00 148 A Yarn of jute or of other textile bast fibres of heading No 5303 5307 10 005307 20 00 148 B Coir yarn 5308 10 00 149 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm 5310 10 90ex 5310 90 00 150 Woven fabrics of jute or of other textile bast fibres of a width of not more than 150 cm; Sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres, other than used 5310 10 10ex 5310 90 005905 00 506305 10 90 151 A Floor coverings of coconut fibres (coir) 5702 20 00 151 B Carpets and other textile floor coverings, of jute or of other textile bast fibres, other than tufted or flocked ex 5702 39 00ex 5702 49 00ex 5702 50 90ex 5702 99 00 152 Needle loom felt of jute or of other textile bast fibres not impregnated or coated, other than floor coverings 5602 10 11 153 Used sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres of heading No 5303 6305 10 10 154 Silkworm cocoons suitable for reeling 5001 00 00 Raw silk (not thrown) 5002 00 00 Silk waste (incl. cocoons unsuitable for reeling), yarn waste and garnetted stock, not carded or combed ex 5003 00 00 Wool not carded or combed 5101 11 005101 19 005101 21 005101 29 005101 30 00 Fine or coarse animal hair, not carded or combed 5102 11 005102 19 105102 19 305102 19 405102 19 905102 20 00 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock 5103 10 105103 10 905103 20 005103 30 00 Garnetted stock of wool or of fine or coarse animal hair 5104 00 00 Flax, raw or processed but not spun: flax tow and waste (including yarn waste and garnetted stock) 5301 10 005301 21 005301 29 005301 30 00 Ramie and other vegetable textile fibres, raw or processed but not spun: tow, noils and waste, other than coir and abaca 5305 00 00 Cotton, not carded nor combed 5201 00 105201 00 90 Cotton waste (incl. yarn waste and garnetted stock) 5202 10 005202 91 005202 99 00 True hemp (Cannabis sativa), raw or processed but not spun: tow and waste of true hemp (including yarn waste and garnetted stock) 5302 10 005302 90 00 Abaca (Manila hemp or Musa Textilis Nee),raw or processed but not spun: tow and waste of abaca (including yarn waste and garnetted stock) 5305 00 00 Jute or other textile bast fibres (excl. flax, true hemp and ramie), raw or processed but not spun: tow and waste of jute or other textile bast fibres (including yarn waste and garnetted stock) 5303 10 005303 90 00 Other vegetable textile fibres, raw or processed but not spun: tow and waste of such fibres (including yarn waste and garnetted stock) 5305 00 00 156 Blouses and pullovers knitted or crocheted of silk or silk waste for women and girls 6106 90 30ex 6110 90 90 157 Garments, knitted or crocheted, excluding garments of categories ex 10, ex 12, ex 13, ex 24, ex 27, ex 28, ex 67, ex 69, ex 72, ex 73, ex 75, ex 83 and 156 ex 6101 90 20ex 6101 90 806102 90 106102 90 90ex 6103 39 00ex 6103 49 00ex 6104 19 90ex 6104 29 90ex 6104 39 006104 49 00ex 6104 69 006105 90 906106 90 506106 90 90ex 6107 99 00ex 6108 99 006109 90 906110 90 10ex 6110 90 90ex 6111 90 90ex 6114 90 00 159 Dresses, blouses and shirt-blouses, not knitted or crocheted, of silk or silk waste 6204 49 106206 10 00 Shawls, scarves, mufflers, mantillas, veils and the like, not knitted or crocheted, of silk or silk waste 6214 10 00 Ties, bow ties and cravats of silk or silk waste 6215 10 00 160 Handkerchiefs of silk or silk waste ex 6213 90 00 161 Garments, not knitted or crocheted, excluding garments of categories ex 14, ex 15, ex 18, ex 31, ex 68, ex 72, ex 78, ex 86, ex 87, ex 88 and 159 6201 19 006201 99 006202 19 006202 99 006203 19 906203 29 906203 39 906203 49 906204 19 906204 29 906204 39 906204 49 906204 59 906204 69 906205 90 10ex 6205 90 806206 90 106206 90 90ex 6211 20 00ex 6211 39 006211 49 00 (2) Annex II is replaced by the following: ANNEX II EXPORTING COUNTRIES REFERRED TO IN ARTICLE 1 Serbia (1) NB: Covers only categories 1 to 114, with the exception of Serbia, for which categories 1 to 123 are covered. (2) Only applies to imports from China.